IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


LAKE WASHINGTON SCHOOL
DISTRICT,
                                                                                       C2
                                                    No. 75515-3-1
                      Respondent,
                                                                                       c    -•
                                                    DIVISION ONE
                                                                                        re




C.L,                                                UNPUBLISHED OPINION
DOB: 4/2/01,
                      Appellant.                    FILED:     DEC 2 7 2016


       Per Curiam. C.L. appeals a truancy order, arguing that the truancy

petition, hearing, and order were statutorily inadequate, and that he was entitled

to counsel at the initial hearing because he was under threat of incarceration.

Citing a recent amendment to RCW 28A.225.090(1 )(f), the respondent, Lake

Washington School District, concedes that the amendment applied to C.L., that it

subjected him to potential incarceration at the initial truancy hearing, that he was

therefore entitled to counsel at that hearing, and that the trial court's failure to

appoint him counsel was reversible error. Motion to Concede Error at 11. We

accept the District's concession and reverse and remand for further proceedings

consistent with this opinion. C.L.'s request for a published opinion is denied.

       Reversed and remanded for further proceedings.


                                   For the court:




                                                       L^P-AQMtHt^J